Citation Nr: 9926265	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The veteran had active duty from November 1971 to July 1974.  
His foreign service included 330 days in Thailand.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in August 1996, when it was remanded for 
evidentiary and procedural development.  It has now been 
returned to the Board for further appellate review.

The veteran contends he suffers from PTSD as a result of 
traumatic experiences he suffered in service.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service. Service connection may be granted for a 
disability resulting from injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110.  Disability 
which is proximately due to or the result of a service-
connected disease or injury also shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  In order for 
service connection for PTSD to be granted, there must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in 
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressor.  38 C.F.R. § 3.304(f).

The evidence of record contains a clear diagnosis of PTSD, 
rendered by several different medical professionals.  The 
veteran also carries diagnoses of severe depression and 
drug/alcohol dependency.  Whether the PTSD is related to 
events in service or to a post-service workplace injury which 
occurred when the veteran was employed by the state prison, 
is unclear from the evidence of record, however.

The applicable regulation also requires credible supporting 
evidence that the claimed in service stressor(s) actually 
occurred and a link, established by medical evidence, between 
current symptomatology and the claimed in service stressor.  
38 C.F.R. § 3.304(f).  In rendering the diagnoses of PTSD 
which are summarized above, these mental health experts 
appear to have accepted the veteran's own account of his 
experiences as supporting a diagnosis of PTSD since there is 
no indication that they have reviewed the veteran's service 
medical or personnel records, or any other evidence 
reflecting the occurrence of the claimed events.  
Notwithstanding, as stated by the United States Court of 
Veterans Appeals (Court), "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his active service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for post-
traumatic stress disorder."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The veteran identifies several different stressors as the 
cause of his PTSD.  He asserts that in January or February of 
1972 at Vandenburg Air Force Base, an airman from another 
company shot himself.  In another account of his stressors, 
he identifies this incident as having occurred at Lackland 
Air Force Base in January 1971.  Also at Vandenburg Air Force 
Base, several months prior to being sent to Thailand, (in 
another account he states this incident occurred specifically 
in July 1973) the veteran remembers a serviceman named 
"Jesus" who shot himself.  Although in one statement, the 
veteran indicates he did not witness this suicide, but rather 
that he found Jesus afterward, in another statement, he said 
that he did witness the suicide himself.  

In establishing the occurrence of noncombat-related 
stressors, the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  See 
West (Carelton) v. Brown, 7 Vet. App. 70, 76 (1994); see also 
Zarycki at 98 (1993).  Instead, the record must contain 
evidence which corroborates his testimony as to the 
occurrence of the claimed stressor.  Other "credible 
supporting evidence from any source" must be provided that 
the event(s) alleged as the stressor in service occurred.  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).  Currently, the 
veteran's testimony and written statements constitute the 
sole evidence in the claims file that the alleged events 
occurred.

The Board's 1986 remand included the following instructions 
to the RO:  

The RO should request that the veteran 
provide more detailed facts, if 
available, about the stressful events he 
claims to have experienced during 
service.  The RO should also request that 
the veteran provide dates and places, as 
well as his unit assignment, at the time 
of each claimed stressor.  The veteran 
should provide the name and approximate 
date of death or injury for each fellow 
serviceman who committed suicide or who 
attempted to commit suicide or who was 
otherwise killed or wounded in action.  
Any information obtained should be sent 
to the U.S. Army and Joint Services 
Environmental Support Group, 7798 Cissna 
Road, Suite 101, Springfield, Virginia, 
for verification of the stressors claimed 
by the veteran.

The RO must then make a specific 
determination, based upon the complete 
record, as to whether any of his reported 
stressors occurred during such activity.  
If the RO determines that the record 
establishes the occurrence of any other 
claimed stressful event or that certain 
stressors must be presumed, the RO must 
specify what additional stressor or 
stressors it has determined are 
established by the record, or must be 
presumed.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

A review of the development performed by the RO reveals that 
a letter was sent to the U.S. Army and Joint Services 
Environmental Support Group in October 1997.  In the letter, 
the veteran's unit was reported to have been 388 SPS, as 
indicated on his DD Form 214.  However, evidence contained in 
the file shows that while he was stationed at Vandenburg Air 
Force Base, his unit assignment was the 4392d Security Police 
Squadron.  Thus, the U.S. Army and Joint Services 
Environmental Support Group was not provided with complete 
information as to the veteran's assignments.  Additionally, 
the RO's request makes reference to "attached statements 
from the veteran" which apparently contained a description 
of the veteran's alleged stressors.  There is no indication 
in the evidence available for review which statements of the 
veteran were attached to the request, however.  

By letter of October 1997, the U.S. Army and Joint Services 
Environmental Support Group indicated that the information 
provided by the RO was insufficient for the purpose of 
conducting meaningful research on behalf of the veteran.  
According to the letter, the U.S. Army and Joint Services 
Environmental Support Group does "not provide general 
historical documentation nor copies of records for large 
periods of time without a specific incident."  Because the 
reason given for the U.S. Army and Joint Services 
Environmental Support Group not attempting to verify the 
veteran's stressors was that no specific incident was 
provided, the Board tends to suspect that the RO did not 
provide adequate details regarding the veteran's alleged 
stressors in its request.  Unfortunately, as the complete 
request is not contained in the veteran's claims file, we 
cannot review it.  Especially because the veteran's accounts 
over the years have varied slightly as to the locations and 
details, the ability to review exactly what information was 
provided to the U.S. Army and Joint Services Environmental 
Support Group is essential.  Furthermore, the fact that the 
U.S. Army and Joint Services Environmental Support Group was 
provided with information pertaining to only one of the 
veteran's assigned units during the course of his service 
indicates that the request may have been less than 
comprehensive.

The RO was also requested to schedule the veteran for an 
examination by a psychiatrist to identify the nature and 
etiology of any psychiatric disorders.  In conjunction with 
the examination, the RO was to "furnish the examiner a 
complete and accurate account of the stressor or stressors 
that it has determined are established by the record and the 
examiner must be instructed that only those events as 
reported in the record may be considered for the purpose of 
determining whether inservice stressors were severe enough to 
have caused the current psychiatric symptoms and whether the 
diagnostic criteria to support the diagnosis of PTSD have 
been satisfied by the inservice stressors."

The report of a May 1998 VA examination shows that the 
examiner conducted a thorough review of the medical 
information contained in the veteran's claims file and 
provided a summary of pertinent medical records.  The 
examiner also conducted a clinical examination of the veteran 
and rendered the following diagnoses based upon the records 
review and the clinical examination:  1) PTSD more likely a 
result of work-related injury than events in military 
service, 2) history of polysubstance abuse versus dependence, 
3) depressive disorder not otherwise specified.  The examiner 
provided the following comment about the diagnoses, however:  

There is a potential risk of his lack of 
connectivity, which is understandable 
given his developmental history.  He may 
have had a lack of ego supports to foster 
ego development.  Therefore, he may have 
entered the military with a very low 
emotional tolerance and poor coping 
skills for dealing with various emotional 
traumas.  It is difficult to know whether 
he was able to process the suicides with 
anybody during the military, and may 
never have adequately dealt with these 
peoples' deaths and the meaning to him.  
Thus, bereavement may have been 
complicated.  

Many of the symptoms which were reported, 
although there are some which have lasted 
since the military time, could be on 
account of personality characteristics in 
combination with substance use.  He had 
difficulties working in the prison and at 
least one report states that the PTSD 
with which he was diagnosed was directly 
due to his work situation and his work-
related injury.  It is more likely that 
the PTSD symptoms are related to the work 
injury than military trauma, as he 
suffered more significant trauma in a 
setting which he found to be most 
stressful as he was around unincarcerated 
prisoners.  He may have had an anxiety 
disorder and a personality disorder 
characteristic stemming from his 
development such that the witnessing of 
suicides resulted in overwhelming 
anxiety.  He may have had a reactivation 
of feeling overwhelmed after the work-
related accident.  

The etiology of the veteran's depression 
is complex.  It likely stems from coping 
patterns established by his personality 
disorder and exacerbated by his substance 
abuse.  However, it is at least as likely 
as not that his depression is due to 
complications of bereavement sustained 
during service if the suicides actually 
occurred.  It is impossible to be sure as 
there is no documentation.  

Thus, the VA examiner appears to have linked PTSD, related to 
the veteran's workplace accident, to the claimed inservice 
stressors as well.  If the post-service workplace accident 
aggravated or awakened the veteran's pre-existing PTSD and/or 
depression, then service connection for that impairment which 
is related to the suicides in service may be in order.  The 
VA examiner also sensibly noted that these conclusions are 
dependent upon whether the suicides reported by the veteran 
actually happened.  This medical opinion thus renders the 
fulfillment of the VA's duty to assist even more crucial to 
an equitable adjudication of the veteran's claim, as 
verifying the occurrence of the stressors and the veteran's 
proximity to them remains the missing link in the veteran's 
case.  

Because it is impossible to ascertain from the record as it 
stands whether the U.S. Army and Joint Services Environmental 
Support Group was provided with complete information from the 
claims file and because the incidents claimed by the veteran 
(the deaths of two servicemen at Air Force Bases located 
within the United States) should be verifiable, the Board is 
of the opinion that another attempt is warranted.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Thus, following evidentiary development, the RO must make a 
specific determination as to whether the evidence shows that 
the suicides and the veteran's proximity to/involvement in 
them actually occurred.  As in the Board's previous remand, 
this determination should include an assessment of the 
veteran's credibility.  Such an assessment might profitably 
include a discussion of the discrepancies contained in the 
veteran's various written recollections of his claimed 
stressors.

If the veteran's alleged stressors are verified upon remand, 
the RO must then engage in one further step.  In connection 
with identifying a nexus between the currently-shown PTSD and 
depression and the claimed inservice stressors, the Board 
notes that it is unclear whether the RO considered recent 
precedent holdings of the Court which have provided new 
guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen, supra; and Moreau v. Brown, 9 Vet. App. 
389 (1996).  A fully-explained RO decision, based upon 
complete evidence, in accord with governing law, regulation, 
and Court precedent, will facilitate Board review of the 
veteran's appeal as to the veteran's claim for entitlement to 
service connection for a psychiatric disability to include 
PTSD.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993). 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should prepare a comprehensive 
request for the U.S. Army and Joint 
Services Environmental Support Group, 
which includes all of the veteran's known 
unit assignments, and the specific dates 
alleged by the veteran during which he 
claims the suicides occurred at 
Vandenburg Air Force Base, or at Lackland 
Air Force Base and Vandenburg Air Force 
Base.  A summary of the veteran's 
different accounts of the suicides should 
be prepared and provided along with the 
request.  The U.S. Army and Joint 
Services Environmental Support Group 
should then be asked to verify any deaths 
or suicides at these places during the 
months reported by the veteran and if 
possible, verify the veteran's proximity 
to any such deaths.  Complete copies of 
the request and all supporting 
documentation should be included in the 
claims file for future review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should make an 
adjudicative determination regarding 
whether there is "credible supporting 
evidence from any source" of a noncombat 
stressor.  The rationale for the 
conclusion reached should be clearly and 
fully explained.

3.  If any further development, such as 
obtaining further medical evidence 
regarding the veteran's diagnoses or the 
nexus to service, is warranted at this 
time, such development should be 
completed.  Then the RO should review the 
record and readjudicate the veteran's 
claim for entitlement to service 
connection for a psychiatric disorder, to 
include PTSD.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


